DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Tsukahara; Tsubasa et al., US 20130027299 A1].

Regarding claim 1:
Tsukahara discloses:	 
1. A virtual reality (VR) input device [Tsukahara: Fig.1-2: operation device 10] for providing input to a computing device  [Tsukahara: Figs.1 and 3: display device 50; ¶ 0077: “The display device 50 includes, as with a general computer, a CPU 53, a ROM 54, and a RAM 55, and also includes the display unit 52, a communication unit 56, and a storage unit 57”; ¶ 0071: “The information processing system 100 includes an operation device 10 operated by the user and a display device 50 that receives operation information transmitted from the operation device 10 and performs display processing based on the information”] that generates a three-dimensional (3D) visualization [Tsukahara: Figs.7-8 and 10A-C: object 52] on a display [Tsukahara: Figs.7-8: display unit 52; ¶ 0088-0090; ¶ 0098-0100; ¶ 0100: “In FIGS. 10B and 10C, the user rotates the 3D object 51 in any direction and translates the same in any direction. Thus, the user may have a feeling as if he/she touched and operated the 3D object 51”], comprising: 
a VR hand-held controller [Tsukahara: Fig.1-2: operation device 10; ¶ 0072: “The operation device 10 is formed in a size that allows a person to hold it with his/her hand”] movable across [Tsukahara: Fig.6; ¶ 0087: “As shown in FIG. 6, the user operates the operation device 10 with the outer surface 10a of the operation device 10 coming into contact with the operation surface 30”; Figs.9A-C] and above a work surface [Tsukahara: Fig 7; 0088: “As shown in FIG. 7, the user operates the operation device 10 with the operation device 10 separated from the operation surface 30”; Figs.10A-C];
	a mouse sensor [Tsukahara: Fig.2: acceleration sensor 5, an angular speed sensor 6, and/or magnetic sensor 7] positioned on or in the hand-held controller [Tsukahara: Fig.2; ¶ 0075: “In addition, the operation device 10 includes three types of sensors as motion sensors, i.e., an acceleration sensor 5, an angular speed sensor 6, and a magnetic sensor 7”] to sense two-dimensional (2D) translation data [Tsukahara: Fig.12: “Acceleration sensor of x axis” and  “Acceleration sensor of y axis”] representing translational movement of the hand-held controller across the work surface [Tsukahara: Fig.6;  ¶  0087: “As shown in FIG. 6, the user operates the operation device 10 with the outer surface 10a of the operation device 10 coming into contact with the operation surface 30, i.e., the user operates the operation device 10 to be rotated in any direction in a two-dimensional surface. Such an operation of the operation device 10 is referred to as the two-dimensional operation (hereinafter referred to as a 2D operation). In the 2D operation, the object 51 two-dimensionally displayed on the display device 50 is typically an operation object”; Fig.9A-C; ¶ 0094: “In FIG. 9A, the user holds the operation device 10 to be sandwiched between the user's hand and the operation surface 30 and rotates the operation device 10 about an axis including at least one of the components of an X axis and a Y axis. Of course, the concept of the rotation includes the concept of inclination. The method of holding the operation device 10 by the user is not limited to the gripping method as shown in FIG. 9A, but the user may, for example, softly hold down the operation device 10 from above rather than gripping the same. In this case, the user operates the operation device 10 in such a manner as to stroke the operation device 10”];
	 and a six degree of freedom (6DOF) sensor [Tsukahara: Fig.2: acceleration sensor 5, an angular speed sensor 6, and/or magnetic sensor 7] positioned on or in the hand-held controller [Tsukahara: Fig.2; ¶ 0075: “In addition, the operation device 10 includes three types of sensors as motion sensors, i.e., an acceleration sensor 5, an angular speed sensor 6, and a magnetic sensor 7”] to sense 6DOF data [Tsukahara: Fig.15: “Acceleration sensor of x axis”,  “Acceleration sensor of y axis”, “Acceleration sensor of z axis”,  “angular speed sensor of x axis”, “angular speed sensor of y axis”, and “angular speed sensor of z axis” ] representing position and orientation of the hand- held controller above the work surface [Tsukahara: Fig.7; ¶ 0088: “As shown in FIG. 7, the user operates the operation device 10 with the operation device 10 separated from the operation surface 30, i.e., the user operates the operation device 10 to be translated and rotated in any direction in a three-dimensional space. Such an operation of the operation device 10 is referred to as the three-dimensional operation (hereinafter referred to as a 3D operation). In the 3D operation, a 3D image, i.e., the object 51 three-dimensionally displayed on the display device 50 is typically an operation object”; Figs.10A-C; ¶ 0098-1000], 
	wherein the 2D translation data and the 6DOF data are to be output to the computing device to cause a change to the 3D visualization [Tsukahara: Figs.7-8: display unit 52; ¶ 0073: “The display device 50 generates, when the user operates the operation device 10, a display image for changing the image of an object (operation object image) 51 in the screen of a display unit 52 and also controls the display of the display image. For example, examples of changing the image may include anything such as movement (including at least one of rotation and translation) of the operation object, change of the shape, pattern, color, or the like of the operation object, and an increase in the number of the operation objects. When the user operates the operation device 10, the display device 50 changes the object 51 according to the motion of the operation device 10”; ¶ 0154-0155; ¶ 0088-0090; ¶ 0098-0100; ¶ 0100: “In FIGS. 10B and 10C, the user rotates the 3D object 51 in any direction and translates the same in any direction. Thus, the user may have a feeling as if he/she touched and operated the 3D object 51”].

Regarding claim 2:
Tsukahara discloses:	
2. The VR input device of claim 1, 
	wherein the change to the 3D visualization includes a change in a point of view of a user within the 3D visualization [Tsukahara: Fig.17: display device 50; ¶ 0188: “In the 3D operation shown in the lower part of FIG. 17, a map-like image 51d with an FPS function having depth information is an operation object image different from the two-dimensional map image 51c. However, the image 51d is associated with the position of at least one coordinate among a group of coordinates constituting the map image 51c and stored in a storage device such as the storage unit 57 (image storage unit). In this case, when the user specifies a predetermined position (coordinate position) of the map image 51c, the image 51d constituting a landscape and a townscape around the position is generated. The image 51d may be a 2D image or a 3D image. When the user moves and rotates the operation device 10 vertically and horizontally, application software causes the image 51d to move according to motion previously associated with such moving and rotating motion of the operation device 10. In other words, in the second application example, the viewpoint of the user is changed depending on the 2D/3D operation”].

Regarding claim 3:
	Tsukahara discloses:
3. The VR input device of claim 1, and further comprising: a third sensor [Tsukahara: Fig.2: pressure sensors 8] positioned on or in the hand-held controller [Tsukahara: Fig.2; ¶ 0075: “Moreover, the operation device 10 includes pressure sensors 8”] to sense when the hand-held controller is positioned on the work surface [Tsukahara; ¶ 0111: “In the 2D operation, when the user puts his/her hand on the operation device 10 from above as shown in FIGS. 9A and 9B, the pressure force is further increased. That is, when at least one of the plurality of pressure sensors 8 detects that a force greater than or equal to the pressure force generated by the own weight of the operation device 10 is applied to the front surface of the operation device 10, the CPU 2 determines that the user is now performing the 2D operation”].

Regarding claim 5:
	 Tsukahara
5. The VR input device of claim 1, and further comprising: a wireless communication link [Tsukahara: Fig.2: transmitter 9] shared by the mouse sensor and the 6DOF sensor to wirelessly transmit the 2D translation data and 6DOF data to the computing device [Tsukahara: ¶ 0071: “More specifically, according to this embodiment, the operation device 10 and the display device 50 are connected to each other to perform wireless communication using infrared rays, radio waves, or the like therebetween”; ¶ 0154: “When the global angles are calculated as described above, the transmitter 9 transmits (outputs) the information to the display device 50 (step 205)”].

Regarding claim 8:
	 Tsukahara
8. A virtual reality (VR) system [Tsukahara: Fig.1; ¶ 0045: “FIG. 1 is a view showing an information processing system”] comprising: 
a VR hand-held controller [Tsukahara: Fig.1-2: operation device 10; ¶ 0072: “The operation device 10 is formed in a size that allows a person to hold it with his/her hand”] including a mouse sensor [Tsukahara: Fig.2: acceleration sensor 5, an angular speed sensor 6, and/or magnetic sensor 7] to sense two- dimensional (2D) translation data [Tsukahara: Fig.12: “Acceleration sensor of x axis” and  “Acceleration sensor of y axis”] representing translational movement of the hand-held controller across a work surface [Tsukahara: Fig.6;  ¶  0087: “As shown in FIG. 6, the user operates the operation device 10 with the outer surface 10a of the operation device 10 coming into contact with the operation surface 30, i.e., the user operates the operation device 10 to be rotated in any direction in a two-dimensional surface. Such an operation of the operation device 10 is referred to as the two-dimensional operation (hereinafter referred to as a 2D operation). In the 2D operation, the object 51 two-dimensionally displayed on the display device 50 is typically an operation object”; Fig.9A-C; ¶ 0094: “In FIG. 9A, the user holds the operation device 10 to be sandwiched between the user's hand and the operation surface 30 and rotates the operation device 10 about an axis including at least one of the components of an X axis and a Y axis. Of course, the concept of the rotation includes the concept of inclination. The method of holding the operation device 10 by the user is not limited to the gripping method as shown in FIG. 9A, but the user may, for example, softly hold down the operation device 10 from above rather than gripping the same. In this case, the user operates the operation device 10 in such a manner as to stroke the operation device 10”], and
 a six degree of freedom (6DOF) sensor [Tsukahara: Fig.2: acceleration sensor 5, an angular speed sensor 6, and/or magnetic sensor 7] to sense 6DOF data [Tsukahara: Fig.15: “Acceleration sensor of x axis”,  “Acceleration sensor of y axis”, “Acceleration sensor of z axis”,  “angular speed sensor of x axis”, “angular speed sensor of y axis”, and “angular speed sensor of z axis” ] representing position and orientation of the hand- held controller above the work surface [Tsukahara: Fig.7; ¶ 0088: “As shown in FIG. 7, the user operates the operation device 10 with the operation device 10 separated from the operation surface 30, i.e., the user operates the operation device 10 to be translated and rotated in any direction in a three-dimensional space. Such an operation of the operation device 10 is referred to as the three-dimensional operation (hereinafter referred to as a 3D operation). In the 3D operation, a 3D image, i.e., the object 51 three-dimensionally displayed on the display device 50 is typically an operation object”; Figs.10A-C; ¶ 0098-1000];
	 a computing device [Tsukahara: Figs.1 and 3: display device 50; ¶ 0077: “The display device 50 includes, as with a general computer, a CPU 53, a ROM 54, and a RAM 55, and also includes the display unit 52, a communication unit 56, and a storage unit 57”; ¶ 0071: “The information processing system 100 includes an operation device 10 operated by the user and a display device 50 that receives operation information transmitted from the operation device 10 and performs display processing based on the information”] to receive the 2D translation data and the 6DOF data [Tsukahara: ¶ 0071: “he information processing system 100 includes an operation device 10 operated by the user and a display device 50 that receives operation information transmitted from the operation device 10 and performs display processing based on the information”; ¶ 0154: “When the global angles are calculated as described above, the transmitter 9 transmits (outputs) the information to the display device 50 (step 205). At the present moment, the global angles are initial global angles (i.e., the global angles when the user starts operating the operation device 10). The display device 50 receives the information.”; ¶ 0155: “Further, the display device 50 displays, when receiving information on the second and subsequent global angles”];
	 and at least one processor [Tsukahara: Fig.3: CPU 53] in the computing device [Tsukahara: Fig. 3: display device 50] to generate a three- dimensional (3D) visualization for display on a display device [Tsukahara: Figs.7-8 and 10A-C: object 52] on a display [Tsukahara: Figs.7-8: display unit 52; ¶ 0088-0090; ¶ 0098-0100; ¶ 0100: “In FIGS. 10B and 10C, the user rotates the 3D object 51 in any direction and translates the same in any direction. Thus, the user may have a feeling as if he/she touched and operated the 3D object 51”] , and modify the 3D visualization based on the received 2D translation data and the 6DOF data [Tsukahara: Figs.7-8: display unit 52; ¶ 0073: “The display device 50 generates, when the user operates the operation device 10, a display image for changing the image of an object (operation object image) 51 in the screen of a display unit 52 and also controls the display of the display image. For example, examples of changing the image may include anything such as movement (including at least one of rotation and translation) of the operation object, change of the shape, pattern, color, or the like of the operation object, and an increase in the number of the operation objects. When the user operates the operation device 10, the display device 50 changes the object 51 according to the motion of the operation device 10”; ¶ 0154-0155; ¶ 0088-0090; ¶ 0098-0100; ¶ 0100: “In FIGS. 10B and 10C, the user rotates the 3D object 51 in any direction and translates the same in any direction. Thus, the user may have a feeling as if he/she touched and operated the 3D object 51”].

Regarding claim 14:
Tsukahara discloses:	 
14. A method, comprising: 
sensing six degree of freedom (6DOF) data [Tsukahara: Fig.15: “Acceleration sensor of x axis”,  “Acceleration sensor of y axis”, “Acceleration sensor of z axis”,  “angular speed sensor of x axis”, “angular speed sensor of y axis”, and “angular speed sensor of z axis” ] representing position and orientation of a hand-held controller [Tsukahara: Fig.1-2: operation device 10; Fig.7; ¶ 0088: “As shown in FIG. 7, the user operates the operation device 10 with the operation device 10 separated from the operation surface 30, i.e., the user operates the operation device 10 to be translated and rotated in any direction in a three-dimensional space. Such an operation of the operation device 10 is referred to as the three-dimensional operation (hereinafter referred to as a 3D operation). In the 3D operation, a 3D image, i.e., the object 51 three-dimensionally displayed on the display device 50 is typically an operation object”; Figs.10A-C; ¶ 0098-1000];
	 determining, with at least one processor [Tsukahara: Fig.2: CPU 2], based on the sensed 6DOF data, whether the hand-held controller is being used as a mouse on a work surface [Tsukahara: Fig.6; ¶ 0087: “As shown in FIG. 6, the user operates the operation device 10 with the outer surface 10a of the operation device 10 coming into contact with the operation surface 30”; Figs.9A-C; Fig.11L ST103] or as a virtual reality (VR) controller above the work surface [Tsukahara: Fig 7; 0088: “As shown in FIG. 7, the user operates the operation device 10 with the operation device 10 separated from the operation surface 30”; Figs.10A-C; Fig.11: ST104];
	 selectively generating, with the at least one processor, mouse events and 6DOF events based on the 6DOF data and based on the determination with the at least one processor [Tsukahara: Fig.11; ¶ 0106: “When it is determined that the user has started operating the operation device 10, the CPU 2 determines which of the 2D operation and the 3D operation is being performed by the user, i.e., the CPU 2 determines which of a 2D calculation mode and a 3D calculation mode is being used to perform calculation (calculation for generating information used to change the object 51) (step 102). In this case, the CPU 2 serves as a determination unit”; ¶ 0107: “Then, when it is determined that the user is now performing the 2D operation, the CPU 2 performs the calculation under the 2D calculation mode (step 103). On the other hand, when it is determined that the user is now performing the 3D operation, the CPU 2 performs the calculation under the 3D calculation mode (step 104). In this case, the CPU 2 serves as a calculation unit”];
	 and generating, with the at least one processor, a three-dimensional (3D) visualization [Tsukahara: Figs.7-8 and 10A-C: object 52] for display on a display device [Tsukahara: Figs.7-8: display unit 52; ¶ 0088-0090; ¶ 0098-0100; ¶ 0100: “In FIGS. 10B and 10C, the user rotates the 3D object 51 in any direction and translates the same in any direction. Thus, the user may have a feeling as if he/she touched and operated the 3D object 51”];
	 and modifying, with the at least one processor, the 3D visualization based on the received 2D translation data and the 6DOF data [Tsukahara: Figs.7-8: display unit 52; ¶ 0073: “The display device 50 generates, when the user operates the operation device 10, a display image for changing the image of an object (operation object image) 51 in the screen of a display unit 52 and also controls the display of the display image. For example, examples of changing the image may include anything such as movement (including at least one of rotation and translation) of the operation object, change of the shape, pattern, color, or the like of the operation object, and an increase in the number of the operation objects. When the user operates the operation device 10, the display device 50 changes the object 51 according to the motion of the operation device 10”; ¶ 0154-0155; ¶ 0088-0090; ¶ 0098-0100; ¶ 0100: “In FIGS. 10B and 10C, the user rotates the 3D object 51 in any direction and translates the same in any direction. Thus, the user may have a feeling as if he/she touched and operated the 3D object 51”; Fig.17: ¶ 0188: “In the 3D operation shown in the lower part of FIG. 17, a map-like image 51d with an FPS function having depth information is an operation object image different from the two-dimensional map image 51c. However, the image 51d is associated with the position of at least one coordinate among a group of coordinates constituting the map image 51c and stored in a storage device such as the storage unit 57 (image storage unit). In this case, when the user specifies a predetermined position (coordinate position) of the map image 51c, the image 51d constituting a landscape and a townscape around the position is generated. The image 51d may be a 2D image or a 3D image. When the user moves and rotates the operation device 10 vertically and horizontally, application software causes the image 51d to move according to motion previously associated with such moving and rotating motion of the operation device 10. In other words, in the second application example, the viewpoint of the user is changed depending on the 2D/3D operation”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Tsukahara; Tsubasa et al., US 20130027299 A1] in view of [Chang; Yuan-Jung, US 20180210565 A1].

Regarding claim 7:
	Tsukahara discloses:
7. The VR input device of claim 1.
However, Tsukahara does not expressly disclose:
wherein the mouse sensor is included in a mouse attachment that is attachable to and removable from the hand-held controller by a user.
Chang discloses:
wherein the mouse sensor [Chang: Fig.1: sensors 140] is included in a mouse attachment [Chang: Fig.1: a sensor module 14] that is attachable to and removable from the hand-held controller [Chang: Fig.1: mouse device 1] by a user [Chang: Fig.1; ¶ 0024: “An accommodation space 100 is located in the housing 10 for receiving the sensor module 14. In other words, the sensor module 14 is detachably mounted in the accommodation space 100. In another embodiment, the sensor module 14 can be movably mounted in the accommodation space 100”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Chang in the invention of Tsukahara in order to yield the predictable result of making the replaceability of the mouse sensor easier. For example, a user may easily replace the mouse sensor when damaged, by detaching it and replacing it with a new mouse sensor.   

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Tsukahara; Tsubasa et al., US 20130027299 A1] in view of [Shenton; Martin et al., US 20190088018 A1].

Regarding claim 9:
	Tsukahara discloses:
9. The VR system of claim 8.
	However, Tsukahara does not expressly disclose: 
wherein the display device includes sensors to detect a position an orientation of the display device, and 
	wherein the processor is to change a point of view within the 3D visualization based on at least one of the position and orientation of the display device, and the received 2D translation data and the 6DOF data.
	Shenton discloses:
wherein the display device [Shenton: Fig.1: HMD 20] includes sensors to detect a position an orientation of the display device [Shenton: Fig.11; ¶ 0068: “As mentioned above in connection with FIG. 10, in some applications such as virtual reality and augmented reality arrangements, the apparent viewpoint of the video being displayed to the user of the HMD is changed in response to a change in actual position or orientation of the user's head”], and 
	wherein the processor is to change a point of view within the 3D visualization based on at least one of the position and orientation of the display device [Shenton: Fig.11; ¶ 0068: “As mentioned above in connection with FIG. 10, in some applications such as virtual reality and augmented reality arrangements, the apparent viewpoint of the video being displayed to the user of the HMD is changed in response to a change in actual position or orientation of the user's head”; ¶ 0069: “With reference to FIG. 11, this is achieved by a motion sensor 450 (such as the arrangement of FIG. 10 and/or the motion detector 332 of FIG. 9b) supplying data indicative of motion and/or current position to a required image position detector 460, which translates the actual position of the HMD into data defining the required image for display. An image generator 480 accesses image data stored in an image store 470 if required, and generates the required images from the appropriate viewpoint for display by the HMD”], and the received 2D translation data and the 6DOF data.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Shenton in the invention of Tsukahara, for example, by substituting the display device 50 of Tsukahara with the HMD 20 of Shenton to yield the predictable result of displaying the 3D visualization to a user.   
Regarding claim 15:
	Tsukahara discloses:
15. The method of claim 14.
	However, Tsukahara does not expressly disclose: 
	wherein the display device comprises a VR headset with sensors to sense a position and orientation of the VR headset, and 
	wherein the method further includes: modifying, with the at least one processor, a point of view within the 3D visualization based on at least one of the position and orientation of the display device, and the received 2D translation data and the 6DOF data.
	Shenton discloses:
wherein the display device comprises a VR headset [Shenton: Fig.1: HMD 20] with sensors to sense a position and orientation of the VR headset [Shenton: Fig.11; ¶ 0068: “As mentioned above in connection with FIG. 10, in some applications such as virtual reality and augmented reality arrangements, the apparent viewpoint of the video being displayed to the user of the HMD is changed in response to a change in actual position or orientation of the user's head”; ¶ 0069: “With reference to FIG. 11, this is achieved by a motion sensor 450 (such as the arrangement of FIG. 10 and/or the motion detector 332 of FIG. 9b) supplying data indicative of motion and/or current position to a required image position detector 460, which translates the actual position of the HMD into data defining the required image for display. An image generator 480 accesses image data stored in an image store 470 if required, and generates the required images from the appropriate viewpoint for display by the HMD”; ¶ 0069], and 
	wherein the method further includes: 
modifying, with the at least one processor, a point of view within the 3D visualization based on at least one of the position and orientation of the display device [Shenton: Fig.11; ¶ 0068: “As mentioned above in connection with FIG. 10, in some applications such as virtual reality and augmented reality arrangements, the apparent viewpoint of the video being displayed to the user of the HMD is changed in response to a change in actual position or orientation of the user's head”; ¶ 0069: “With reference to FIG. 11, this is achieved by a motion sensor 450 (such as the arrangement of FIG. 10 and/or the motion detector 332 of FIG. 9b) supplying data indicative of motion and/or current position to a required image position detector 460, which translates the actual position of the HMD into data defining the required image for display. An image generator 480 accesses image data stored in an image store 470 if required, and generates the required images from the appropriate viewpoint for display by the HMD”], and the received 2D translation data and the 6DOF data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Shenton in the invention of Tsukahara, for example, by substituting the display device 50 of Tsukahara with the HMD 20 of Shenton to yield the predictable result of displaying the 3D visualization to a user.   

Allowable Subject Matter
Claims 4, 6, and 10-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4:
The prior art does not teach or suggest either singularly or in combination the claimed, "The VR input device of claim 3, and further comprising: a multiplexer to receive the 2D translation data and the 6DOF data, and selectively output either the 2D translation data or the 6DOF data based on an output of the third sensor", in combination with the other recited claim features.

Regarding claim 6:
The prior art does not teach or suggest either singularly or in combination the claimed, "The VR input device of claim 1, and further comprising: a first wireless communication link to wirelessly transmit the 2D translation data to the computing device; and a second wireless communication link to wirelessly transmit the 6DOF data to the computing device", in combination with the other recited claim features.

Regarding claim 10:
The prior art does not teach or suggest either singularly or in combination the claimed, "The VR input device of claim 1, and further comprising: a first wireless communication link to wirelessly transmit the 2D translation data to the computing device; and a second wireless communication link to wirelessly transmit the 6DOF data to the computing device", in combination with the other recited claim features.

Regarding claims 11-13:
Claims 11-13 depend on claim 10 and are found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[Isayama; Hideyo et al., US 20200225490 A1] discloses:
	“initially, according to what is defined by the VR application, the user-environment determining unit 64 constructs a three-dimensional virtual space and determines an initial position of the user in the virtual space on the basis of the position of the HMD 20 in the real space as obtained by using the sensors for position determination. The initial position of the user is a user position in the initial state, such as the state upon the activation of the VR system. The user position includes a viewpoint position of the user, and the user-environment determining unit 64 sets a virtual camera at the viewpoint position of the user. Here, since the image as viewed from the virtual camera is an image that is viewed by the user, it will be understood that the region captured by the virtual camera, i.e., the visual field region of the virtual camera, corresponds to the visual field region of the user. The user-environment determining unit 64 determines the initial position of the user and the visual field region of the user by determining the position of the user and the direction in which the user is facing by using the position and inclination of the HMD 20 as determined by the position determination unit 61”, as recited in ¶ 0060.

[Kocharlakota; Sridhar et al., US 20180350119 A1] discloses:
	“The process begins with the HMD 200 displaying a window in a viewable area of a display of the HMD 200 (step 805). In some embodiments, in step 805, the viewable area of the display may be determined based on an orientation of the HMD 200, which may be based on information from sensors such as sensors 265. For example, as a user of the HMD 200 moves their head, thereby changing the orientation of the HMD 200, an IMU sensor 265 may determine the orientation of the HMD 200, and the viewable area of the display may be adjusted according to the change in orientation or point of view to provide the user with the sensation of looking around within the VR environment. In some embodiments, the window is displayed on an entirety of the viewable area of the display. In other embodiments, the window is displayed on a portion of the viewable area of the display that comprises less than an entirety of the viewable area of the display. The window may correspond to an application. For example, the window may contain content, such as a UI, from an application such as a word processor, a spreadsheet editor, a media player, or a notepad”, as recited in ¶ 0079.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623